Citation Nr: 1813539	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 659		DATE
		

THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus.

2.  Prior to September 14, 2017, entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

As to the issue of entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus, the appeal is dismissed.

Prior to September 14, 2017, entitlement to a TDIU is denied.


FINDINGS OF FACT

1.  On September 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus.

2.  Prior to September 14, 2017, the Veteran's service-connected disabilities had not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Prior to September 14, 2017, the criteria for a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Veteran served on active duty from September 1964 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In September 2017, the Veteran testified at a Travel Board hearing before the undersigned, and a transcript is of record.

The Board notes that in an October 2017 rating decision, the Veteran was granted service connection for coronary artery disease with chronic congestive heart failure, arrhythmia, and cardiomyopathy evaluated as 100 percent disabling effective September 14, 2017.  Additionally, the Veteran has also been awarded special monthly compensation on account of being housebound under 38 U.S.C.. § 1114  (s).  Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, the claim of entitlement to a TDIU prior to September 14, 2017 is moot, and the Board has recharacterized the issue of entitlement to a TDIU as being prior to that date.  

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204 (2017).  In the present case, at the September 21, 2017, Travel Board hearing before the undersigned, the Veteran withdrew this appeal as to the issue of entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus and, hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issue of entitlement to an initial compensable rating for erectile dysfunction associated with type II diabetes mellitus.

TDIU

The Veteran essentially contends that prior to September 14, 2017, his service-connected PTSD had rendered him unable to secure or follow a substantially gainful occupation.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

In the event the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities but fails to meet the percentage standards, the matter should be submitted for extra-schedular consideration by the Director, Compensation Service.  38 C.F.R. § 4.16(b) (2017).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017).

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

At the time the Veteran made his TDIU claim in October 2010, he was service-connected for:  PTSD evaluated as 70 percent disabling and type II diabetes mellitus evaluated as 20 percent disabling.  The Veteran's combined rating was 80 percent effective October 8, 2008; therefore, the Veteran's service-connected disabilities satisfy the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2017).  The Board also notes that in the April 2012 rating decision on appeal, the Veteran was granted service connection for erectile dysfunction associated with type II diabetes mellitus evaluated as noncompensable.

The question for the Board, then, is whether prior to September 14, 2017, the Veteran was unable to secure or follow a substantially gainful occupation as a result of the aggregate effect of his service-connected disabilities.  The Board finds that the preponderance of the competent, credible, and probative evidence of record establishes that the Veteran's service-connected disabilities had not rendered him unable to secure or follow a substantially gainful occupation.

The Veteran's VA medical records show that the Veteran was seen for mental health treatment at three- to six-month intervals from March 1999 to February 2005.  It is shown that he was seen in February 2005 on a six-month recall for a diagnosis of PTSD, chronic, severe.  Whereas his treating psychiatrist was leaving, the Veteran was to follow up with the replacement.

The Veteran's VA medical records show that in August 2008 he was seen as a new patient for psychiatric evaluation so that he could get back into the system.  It was recorded that his last mental health visit had been February 2005.  The Veteran was diagnosed with prolonged PTSD, Type II (combat-induced).  Medications were prescribed that would be followed by nursing staff and the Veteran was referred to a social worker for anger management.

In a September 2010 response to request for employment information, R.F. stated that the Veteran had been employed by the company as an electrician from October 1967 to July 2010.  It was stated that the Veteran left employment due to retirement.  It was reported that the Veteran had worked 40 hours per week; "NA" was entered for time lost during the previous twelve months of employment due to disability.

In support of his claim, the Veteran presented an October 2010 statement by R.F., stating that he had worked with the Veteran for 10 years.  R.F. stated that due to taking medication for PTSD, during the latter years of work, the Veteran was often sedated most of the time.  R.F. stated that he observed the Veteran at work being in very nasty moods and that often the Veteran did not get along with other employees.  R.F. stated that the Veteran was experiencing panic attacks several times a week.  R.F. stated that the Veteran had informed him that he had decided to retire because of the stress related to job factors, not being able to deal with the demands of the job, red tape, and the employees.

In November 2010, the Veteran was afforded a VA general medical examination for the purpose of evaluating the Veteran's unemployability.  The examiner noted that the Veteran had trained as a specialized electrician and that he had an Associate of Arts degree and good literacy skills.  The Veteran reported having experienced occasional dizziness in his work activities, which he attributed to his service-connected diabetes.  The examiner noted normal mental status and normal gait.  The examiner opined that it was less likely than not that the Veteran was unemployable for medical reasons, finding that his primary complaints and limitations dealt with psychiatric and social problems.

In January 2011, the Veteran was afforded a VA examination for PTSD in relation to unemployability.  The examiner noted that the Veteran reported annually to a treating physician for medication to treat his mental health issues.

The report shows that the Veteran reported having two Associate degrees, one in industrial management and one in textile management.  The Veteran reported that he had worked for the same employer for forty-three years and that he retired in July 2010 because he felt too much pressure on the job and he was old enough to receive Social Security.

It was recorded that the Veteran reported having been irritable and having snapped a few times at supervisors and coworkers, but that usually he was able to walk away.  He reported having been concerned with the added pressure he was having at work that he might snap more often.  The examiner recorded that the Veteran reported having okay concentration and having missed one day of work due to PTSD the last year of employment.

The Veteran reported that he had been dating someone for fifteen years and that the relationship was fair.  He stated that sometimes he could be irritable and withdrawn.  He reported that he maintained relationships with his children, grandchildren, and two close friends he saw once a week.  He reported also being close to a cousin who he saw once a month.  He reported that during the summer he would go to baseball games twice a month and that he went to church weekly.  The Veteran reported that the last time he had been physically aggressive with someone had been a year ago.

In relation to his PTSD, the Veteran reported getting about four hours of sleep per night and being irritable.  The examiner stated that in terms of social adaptability and interactions with others, the Veteran appeared to be moderately to considerably impaired.  Likewise, the examiner stated that in terms of the Veteran's ability to maintain employment, perform job duties in a reliable, flexible, and efficient manner, it appeared to be moderately to considerably impaired.  The examiner opined that the Veteran's PTSD did not render him unable to secure or follow a substantially gainful occupation but it did result in moderate to considerable difficulty to gain and maintain physical or sedentary employment.

In a June 2011 addendum opinion, the examiner stated that after having reviewed the Veteran's claims file that no changes to the report of the January 2011 VA examination were warranted.

The Board notes that during a September 2011 VA examination for brain and spinal cord, the Veteran reported that he received payments from the Social Security Administration (SSA).  The evidence of record includes an October 2010 letter from SSA to the Veteran, informing him that it was suspending his payments based upon an estimated expectation that the Veteran would earn $29,596.00 in 2010.  A January 2011 fax from SSA to VA stated that it did not possess any medical records in connection with the Veteran's claim with SSA.  In February 2011, VA prepared a memorandum of formal finding on the unavailability of SSA federal records.

The Veteran testified at a September 2017 Board hearing before the undersigned and stated that although there had been a change in ownership, he had worked at the same job as an electrician until July 2010.  He stated that at times he would also act as foreman.  He stated that this brought him into contact with other workers, some of whom would try to provoke him to get angry.  He stated that some other workers were resentful that he was one of the younger electricians to come in and that he was the fill-in foreman.  He stated that if he told them to do something that they did not want to do, there was backlash.  The Veteran stated that their not wanting to respect him was like having a flashback.

The Veteran stated that after leaving his old job he tried working at a nuclear plant one time but that he could not because it was too stressful.  He stated that his PTSD made him feel as if someone was always trying to get to him; he always had to watch his back.  He stated that as a result he withdrew from people and tried not to get provoked.  He stated that he had a short fuse, which happened quite frequently.

The Veteran told of an incident when he was acting as foreman when a worker did not want to do what he was told and there was a physical confrontation.  Ultimately, the worker did what the Veteran had told him to do, was shocked, and almost killed.  The Veteran stated that there was no documentation of the incident because it was not reported because he would have been fired.

The Board finds that the evidence of record establishes that during the last two years that the Veteran was employed, his service-connected PTSD was evaluated as 70 percent disabling and was medically managed through medication.  During his last year of employment, he missed one day of work due to PTSD symptoms.  The Veteran reported that he retired in 2010 because the stress of the job became too much and he was eligible for Social Security.

During his September 2017 testimony, the Veteran recounted the details of an incident when a coworker was nearly killed after following instructions given by the Veteran that the coworker had challenged to the point of a physical altercation.  The Board acknowledges the Veteran's candor as to this incident and finds that the incident demonstrates that the Veteran's issues at work with backlash from coworkers when he was acting as foreman were more likely than not related to the soundness of his instructions, which have not been shown to be related to his PTSD symptoms.  Indeed, the Veteran admitted that if the incident had been reported, he would have been fired.

Notwithstanding, the Board notes that R.F.'s October 2010 statement did not suggest that the Veteran's PTSD symptoms of nasty moods and sedation from medication had resulted in any disciplinary action or any pending threat of termination.  Although R.F. referenced the Veteran experiencing panic attacks several times a week, R.F. did not report that this or any other PTSD symptom had kept the Veteran from performing his job duties to an acceptable level.  Additionally, R.F. did not report that the Veteran needed any accommodations to improve his work performance.  R.F, reported, rather, that the Veteran had decided to retire.

While the Veteran's decades-long employment in the same job may not have been suitable any longer, in part due to his service-connected PTSD symptoms, the Board does not find that he was rendered unemployable.  In the January 2011 VA examination report, the examiner opined that the Veteran's PTSD did not render him unable to secure or follow a substantially gainful occupation noting, however, that it did result in moderate to considerable difficulty.  Furthermore, the evidence of record shows that the Veteran reported having earned two Associate degrees, and the examiner during the November 2010 VA examination noted that he had good literacy skills.  There is no evidence of record suggesting that the Veteran's service-connected PTSD and diabetes symptoms prevented him from obtaining new training for alternative employment.

In making this determination, the Board does not overlook the Veteran's contention that TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus, the Veteran's lay statements about the impact his PTSD symptoms had on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which the Veteran has not demonstrated, he is not competent to assess the impact of his disabilities, both service-connected and not, on his employability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

Taking into consideration the Veteran's educational background and occupational experience, the Board finds that the competent, probative evidence of record establishes that, prior to September 14, 2017, the Veteran's service-connected disabilities did not render him unable to secure or follow all forms of substantially gainful occupations consistent with his education and experience.  As such, entitlement to a TDIU is denied.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans





Department of Veterans Affairs


